Reasons for Allowance

1.	Examiner has reviewed and considered Applicants amendment and request for consideration filed 02/12/21 and based on arguments presented on page 7 – 8 juxtaposed claim limitations, Examiner is hereby placing claims 1 – 3, 5 – 13, 15 – 21 in condition for allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…a development project storage configured to store a plurality of software development projects each having respective development attributes; a processor; and 
a memory communicatively coupled to the processor containing instructions that, when executed by the processor, cause the processor to: analyze a software development project to determine a plurality of development attributes of the software development project;
 compare the determined plurality of development attributes of the software development project to the development attributes of the stored plurality of software development projects in the development project storage:
 identify a stored software development project having matching development attributes with the software development project: generate a pipeline object that automates at least one software development task, the pipeline object corresponding to the software development project, based on the identified stored software development project: and 

Therefore, claims 1 – 3, 5 – 13, 15 – 21 are in condition for allowance.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272 6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192


	‘